Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of. )
)
NHC Healthcare Glasgow, )
(CCN: 18-5093), ) Date: June 20, 2007

)
Petitioner, )

) Docket No. C-06-276

-V.- ) Decision No. CR1613
)
Centers for Medicare & Medicaid )
Services. )
)
DECISION

Petitioner, NHC Healthcare Glasgow (Petitioner or facility), is a long-term care facility
located in Glasgow, Kentucky, that is certified to participate in the Medicare program as a
provider of services. Fires broke out in two of its heating/air conditioning units on
November 23 and December 5, 2005, respectively. Following the second fire, the
Centers for Medicare & Medicaid Services (CMS) determined that the facility was not in
substantial compliance with Medicare participation requirements, 42 C.F.R. § 483.70
(Physical Environment) and the Life Safety Code of the National Fire Protection
Association (incorporated into the regulations at section 483.70(a)(1)), and that the
facility’s deficiencies posed immediate jeopardy to resident health and safety. CMS
imposed a $10,000 per instance civil money penalty (CMP). Petitioner here challenges
CMS’s determinations.

For the reasons set forth below, I find that the facility was not in substantial compliance
with program requirements, and I find reasonable the $10,000 per instance CMP. I have
no authority to review the immediate jeopardy finding.
I. Background

Responding to a report of a November 23, 2005 fire in one of the facility’s HVAC
(heating, ventilation and air conditioning) units, surveyors from the Kentucky Office of
the Inspector General (State Agency) completed a complaint investigation survey of the
facility on November 29, 2005. At that time, the facility assured the surveyors that it
would take steps to inspect each individual unit, and the State Agency took no further
action. On December 5, 2005, however, a second fire broke out in another HVAC unit,
and the State Agency completed a second complaint investigation on December 15, 2005.
CMS Exhibits (Exs.) 2, 3. Based on those survey findings, CMS determined that the
facility was not in substantial compliance with federal requirements for nursing homes
participating in the Medicare program; specifically, the facility did not meet federal
requirements under 42 C.F.R. § 483.70(f) (Tag F-463 — Physical Environment) and the
Life Safety Code. CMS Ex. 4. CMS imposed a $10,000 per instance CMP.

The facility timely requested a hearing.

The hearing convened on December 7, 2006, in Louisville, Kentucky. Marian J. Hayden,
Esq. appeared on behalf of Petitioner and Michelle A. Gilliam, Esq. appeared on behalf of
CMS. I have admitted CMS Exs. | through 29, and Petitioner’s (P.’s) Exs. | through 17.
Order (November 28, 2006); Tr. at 1-2.

II. Issues
The case presents the following questions:

. Whether, from November 23 through December 4, 2005, the facility was in
substantial compliance with requirements for facilities participating in the
Medicare program, specifically 42 C.F.R. § 483.70, and the Life Safety Code
(LSC) of the National Fire Protection Association (NFPA).

. If the facility was not in substantial compliance, is the amount of the CMP
imposed, $10,000 per instance, reasonable?

Except insofar as the “scope and severity” of the deficiencies cited are factors considered
in determining the reasonableness of the penalty, I have no authority to consider whether
CMS’s immediate jeopardy finding is clearly erroneous.
ILI. Discussion

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations implementing the statutory provisions. Act, section
1819. The Secretary’s regulations governing nursing facility participation in the
Medicare program are found at 42 C.F.R. Part 483. Facilities must maintain substantial
compliance with program requirements, and, to be in substantial compliance, a facility’s
deficiencies may pose no greater risk to resident health and safety than “the potential for
causing minimal harm.” 42 C.F.R. § 488.301.

A. Knowing that its aging HVAC units presented significant risk of fire, the
facility failed to inspect and maintain them adequately, and was therefore not in
substantial compliance with the program participation requirements set forth at
42 C.F.R. § 483.70 and the Life Safety Code.'

Section 483.70 requires that the facility be equipped and maintained “‘to protect the health
and safety of residents, personnel, and the public.” Among other specific requirements,
the facility must maintain all essential mechanical, electrical, and patient care equipment
in safe operating condition. 42 C.F.R. § 483.70(c)(2).

The facility must also meet the applicable provisions of the 2000 edition of the Life
Safety Code of the NFPA. 42 C.F.R. § 483.70(a)(1)(i). The Life Safety Code is a set of
fire protection requirements designed to provide a reasonable degree of safety from fires.
It requires that the facility maintain and operate in a manner that avoids undue danger to
the lives and safety of its residents from fire, smoke, fumes, or resulting panic. NFPA
101 § 1.2.12

' | make Findings of Fact and Conclusions of Law (Findings) to support my
decision in this case. I set forth each Finding, in italics and bold, as a separate heading.

? In the Statement of Deficiencies, the surveyors cited to NFPA 101 and cross-
referenced to NFPA 70 National Electrical Code § 110-3 (1999 ed.), and to NFPA 99
Standards for Health Care Facilities (1999 ed.). NFPA 70 National Electrical Code (1999
ed.) provides, at § 110-3, for the examination and use of equipment. It requires that the
facility evaluate “heating effects under normal conditions of use and also under abnormal
conditions likely to arise in service,” and to consider “arcing effects.” Section 110-
3(a)(5) and (6); CMS Ex. 3, at4. NFPA Standards for Health Care Facilities (1999 ed.)
notes that equipment or wiring faults can cause abnormal temperatures, which can cause
fires and explosions. Chapter 7-2.1; CMS Ex. 3, at 5. CMS has not explained the
relationship between these provisions and the 2000 edition of the LSC. On the other
hand, Petitioner has not challenged their applicability here. At a minimum, these
4

In this facility, the resident rooms were heated and air-conditioned by individual wall
HVAC units. CMS Exs. 17, 18, 19. On November 23, 2005, a fire broke out in the
HVAC unit of Room 108; it was caused by a loose internal wire that broke and ignited
the unit’s air filter. The unit was apparently turned off at the time. CMS Ex. 9, at 13;
CMS Ex. 20, at 2 (Gunn Declaration (Decl.) § 7); P. Ex. 3; P. Ex. 17, at 5. It seems that
the unit was “bought new” in 1977. P. Ex. 17, at 7; CMS Ex. 12, at |.

State surveyors, including Life Safety Code Inspector Michael Gunn, visited the facility
on November 29, 2005, to investigate the fire. CMS Ex. 20, at 2. Responding to the
surveyors’ concerns, facility staff outlined steps they would take to prevent similar fires.
Inspector Gunn has not been consistent as to what they actually promised. Ata state
administrative proceeding, he testified that staff “said they were going to have their
maintenance supervisor to check all the units, all the other units in the facility.” P. Ex.
17, at 5. In the declaration filed here, however, he said that “the facility was to have a
certified electrician check all of [the facility’s] 121 AC/heaters, and have its maintenance
staff replace any faulty units.” CMS Ex. 20, at 3 (Gunn Decl. § 7). I find it highly
unlikely that staff promised that a certified electrician would perform the inspections. By
the time the surveyors arrived, the certified electrician had come and gone. On November
28, 2005, he checked the unit in Room 108 (which was the one that caught fire) and he
checked the breaker, i.e., made sure it went on and off. Tr. at 28-29. He did not look at
the remaining units or perform any other service. Tr. at 29. Nevertheless, no one
disputes that, ata minimum, the facility promised to “check” all 121 of the wall units, and
to replace or repair any that were found faulty. The surveyors accepted this as adequate
and cited no deficiencies. CMS Ex. 20, at 2-3 (Gunn Decl. § 7); Tr. at 7-82

provisions guide facilities in taking measures to avoid fire, and thus comply with NFPA
101. The discussion of their relationship to the LSC is somewhat academic in this case,
however, since substantial noncompliance can be found based on the Physical
Environment regulation alone (42 C.F.R. § 483.70).

> Pointing to the State Fire Marshall’s Investigative Report, Petitioner argues that
“neither routine maintenance nor replacing any internal components would have
prevented the fire on November 23, 2005.” P. Brief (Br.) at 2. Nothing in that report
supports this claim. The report says that the fire was “caused by a loose wire.” P. Ex. 3,
at 3. I see no reason why an internal inspection might not have revealed a loose wire, and
Petitioner offered no expert testimony to suggest otherwise. But the argument is
irrelevant since CMS did not impose any penalty for the facility’s failure to anticipate the
November fire.
5

It seems, however, that the surveyors and the facility staff had different understandings of
what it meant to “check” the operating units. The facility, using its own limited staff,
neither of whom had received any specific HVAC training,‘ continued to provide only
routine maintenance — which primarily involved changing air filters — and visually
inspected the exteriors of the units. They did not remove covers to examine the wiring or
any of the other interior components. CMS Ex. 20, at 3 (Gunn Decl. § 7); Tr. at 8, 9;
CMS Ex. 17; P. Ex. 17, at 7. Inspector Gunn explained, credibly, that since the first fire
had been caused by electrical problems, the facility could not adequately examine the
units without removing the covers and examining the switches, thermostats, and obvious
electrical connections. Tr. at 9.

About a week later, on December 5, 2005, a fire broke out in the wall HVAC unit of
Room 21. CMS Ex. 7, at 12. Fortunately, the occupant of Room 21 was elsewhere at the
time. However, fire fighters reported that when they arrived at the facility on December
5, black smoke filled the hall of Room 21’s wing. Jd. One of the facility residents, whose
respiratory system was already compromised, had to be taken to the emergency room for
treatment of smoke inhalation, and subsequently required respiratory therapy. CMS Ex.
16, at 1, 2, 5, 11, 21; Tr. at 17.

Following the December 5 fire, the facility engaged its electrical contractor, HVAC
Services, Inc. (HVAC Services), to inspect each unit. CMS Ex. 7, at 13. The HVAC
inspectors completed their task that same evening, and, finding 41 units in resident-
occupied rooms that required immediate attention due to potential fire hazards, removed
them from service. CMS Ex. 2, at 4; CMS Ex. 3, at 4; CMS Ex. 12, at 16, 18; CMS Ex.
20, at 3 (Gunn Decl. § 7). According to Inspector Gunn, the Service Manager for HVAC
Services, Mark Brooks, specifically told him that the units were removed from service
“due to conditions which were considered possible fire hazards.” CMS Ex. 20, at 3
(Gunn Decl. § 7).°. According to Inspector Gunn:

* The facility employed a maintenance supervisor and one maintenance staff
member. CMS Ex. 12, at 2; CMS Ex. 20, at 3-4 (Gunn Decl. § 9).

* T note a typographical error in the Gunn declaration. Referring to his interview
with Service Manager Brooks, he indicates that the units were removed 12/04/05. CMS
Ex. 20, at 3 (Gunn Decl. § 7). Inasmuch as they were not even inspected until after the
fire, and the other evidence identifies 12/5/05 as the appropriate date, the “04” was
plainly a typo. See CMS Ex. 2, at 3; CMS Ex. 3, at 4; Tr. at 2.
6

And this is a quote from Mr. Brooks: They found several
units with cords and plugs that were discolored, possibly due
to heat . . . He said that he found several units that needed
immediate attention. He felt like all units needed to be gone
through because of possible fire hazards . . . He gave me a list
of 41 rooms, resident rooms, plus four other units in general
purpose areas . . . He told me that they were unplugged and
shut down until the repairs were made.

eR

[had to take the word of the people who were certified
HVAC technicians that indicated to me that there were
conditions in 41 units in resident rooms that had conditions
that could be potential fire hazards.

P. Ex. 17, at 8.

Petitioner admits that units were removed from service, but denies that they posed any
safety hazards, citing a January 9, 2006 letter from Service Manager Brooks. P. Br. at 3;
P. Ex. 11. First, I would generally afford virtually no weight to Manager Brooks’ letter,
which was not made under oath or signed under penalty of perjury for false testimony.
Petitioner did not include him as one of its witnesses, so he was not subject to cross-
examination. Moreover, even accepting its contents, I note that the letter does not
contradict Inspector Gunn’s testimony. Manager Brooks does not deny the statements
that Inspector Gunn attributes to him; he does not deny that multiple units were removed
from service, nor that they presented potential hazards. The letter says that “no units
were ina state of disrepair or in need of major care.” But a unit that requires only minor
repair can still present a serious fire hazard, as demonstrated by the November fire. That
unit required only minor repair — one loose wire — which went undetected and resulted in
a fire.

The letter goes on:

Other changes were made to some units; however, our review
did not uncover anything that was not in compliance with the
manufacturer’s recommendations or anything that had not
been upgraded or addressed in compliance with the
manufacturer’s recommendations. It seemed apparent that the
facility’s maintenance department was servicing the units

regularly.
7

P. Ex. 11. CMS has not alleged that the maintenance department failed to “service” the
units in accordance with the manufacture’s recommendations, i.e., it changed filters
regularly. For this reason, the surveyors gave the facility a pass following the November
23 fire. But mere adherence to the manufacturer’s recommendations had not been
sufficient to prevent that fire, and the facility was on notice that it needed to do more. Ifa
facility has reason to believe that any of its mechanical systems are vulnerable, it has a
duty to take all reasonable steps to ensure that those systems are in safe operating
condition. I can think of no more effective notice of the fire dangers posed by these aging
units — and the need to do more than what the facility had been doing — than the
occurrence of an actual fire.

Petitioner thinks that, in order to establish substantial noncompliance, CMS must show a
connection between the two fires, and must prove that the December fire was preventable.
In truth, we will probably never be able to answer these questions, since the damage to
the unit in Room 21 was so extensive that no one was able to determine the fire’s cause.
However, once the facility was on notice that its HVAC units were vulnerable, it was
required to take all reasonable steps to inspect and maintain them. Had it taken those
steps, and the December fire happened anyway, I could find no deficiency. But the
evidence shows that it did not act until after the December fire. Only then did “the
facility responsibly [contract] with an outside contractor to investigate and fully inspect
all heating units in the facility.” P. Br. at 3. I agree that the fire-prevention steps taken
after the December fire were responsible and reasonable, but find that the facility should
not have waited until after the second fire to act so responsibly.°

HVAC inspections, when finally performed, were not onerous; trained technicians (not a
certified electrician) removed the covers and examined the interiors, a process that took
hours, not days.

® T note also that, on December 5, the sprinkler system did not activate, and the fire
department discovered that it was not working. CMS Ex. 7, at 12. According to the fire
department’s report, as late as December 8, 2005, the facility did not have a reliable
sprinkler system in place, and the facility employed a “fire watch system.” CMS Ex. 7, at
14; CMS Ex. 23; P. Ex. 17, at 7. The fire marshal expressed concern that the
documentation indicated that the sprinkler system’s last inspection occurred in 2000.
CMS Ex. 7, at 15; see also, CMS Ex. 28, at 2 (sprinkler system “in need of internal
cleaning . . . pipes found to be partially full of foreign materials.”). Inasmuch as
Inspector Gunn gave the facility another pass, and CMS has barely mentioned, much less
cited, this as a problem, the adequacy of sprinkler system maintenance is not before me.
8

The facility also contracted with a certified HVAC electrical technician to inspect all
heating units in the facility, including all electrical components, and to service those units
as needed. CMS Ex. 3, at 4. According to HVAC Services’ documents, those inspections
would occur quarterly. Among other tasks, HVAC Services agreed to inspect electrical
connections at the compressor, heating elements, power cords, and receptacles. It would
inspect and lubricate motors. It would remove the units at least semi-annually,
chemically cleaning the evaporator and condenser coils. CMS Ex. 21, at 2-3. For these
services, HVAC Services charged more than $40,000. CMS Ex. 21, at 3. The facility
also determined that its maintenance staff required additional training in maintaining the
units, and HVAC Services agreed to provide that. CMS Ex. 20, at 4 (Gunn Decl. § 9).

Finally, Petitioner points out that the fire marshal’s report following the November 23 fire
did not include the kinds of recommendations contained in his report following the
December 5 fire. P. Ex. 9. The contents of the fire marshal’s report simply do not relieve
the facility of its independent responsibility to maintain its equipment and to take
reasonable steps to prevent fires.

B. Ihave no authority to review the finding of immediate jeopardy.

Because the facility was not in substantial compliance with program requirements, CMS
has the authority to impose a remedy, and I have no authority to review CMS’s choice of
remedies, in this case, a per instance CMP. 42 C.F.R. § 488.438(e)(2); 42 C.F.R.

§ 498.3(b)(13); see also, 42 C.F.R. § 488.408(g)(2). 42 C.F.R. § 498.3(b) sets out those
determinations (called “initial determinations”) that are reviewable. The level of
noncompliance — here, the immediate jeopardy finding — is reviewable only if a
successful challenge would affect either: 1) the range of CMP amounts; or 2) a finding of
substandard quality of care that results in the loss of approval of the facility’s nurse aide
training program. The penalty imposed here is a per instance CMP, for which the
regulations provide only one range ($1,000 to $10,000), so the level of noncompliance
does not affect the range of the civil money penalty. 42 C.F.R. § 488.438(a)(2); see Aase
Haugen Homes, Inc., DAB CR1273, at 4 (2005), aff'd, DAB No. 2013, at 3 (2006). But
see, Discussion, section C, infra (scope and severity are relevant to determining the
reasonableness of the CMP).

C. I find reasonable the $10,000 per instance CMP.

Having found a basis for imposing a CMP, I now consider whether the amount imposed is
reasonable, applying the factors listed in 42 C.F.R. § 488.438(f): 1) the facility’s history
of noncompliance; 2) the facility’s financial condition; 3) factors specified in 42 C.F.R.

§ 488.404; and 4) the facility’s degree of culpability, which includes neglect, indifference,
or disregard for resident care, comfort or safety. The absence of culpability is not a
mitigating factor. 42 C.F.R. § 488.438(f). The factors in 42 C.F.R. § 488.404 include: 1)
9

the scope and severity of the deficiency; 2) the relationship of the deficiency to other
deficiencies resulting in noncompliance; and 3) the facility’s prior history of
noncompliance in general and specifically with reference to the cited deficiencies.

It is well-settled that, in reaching a decision on the reasonableness of the CMP, I may not
look into CMS’s internal decision-making processes. Instead, I consider whether the
evidence presented on the record concerning the relevant regulatory factors supports a
finding that the amount of the CMP is at a level reasonably related to an effort to produce
corrective action by a provider with the kind of deficiencies found and in light of the
other factors involved (financial condition, facility history, culpability). I am neither
bound to defer to CMS’s factual assertions, nor free to make a wholly-independent choice
of remedies without regard for CMS’s discretion. Barn Hill Care Center, DAB No. 1848,
at 21 (2002); Community Nursing Home, DAB No. 1807, at 22 et seq. (2002); Emerald
Oaks, DAB No. 1800, at 9 (2001); CarePlex of Silver Spring, DAB No. 1683, at 8 (1999).

CMS has imposed a penalty of $10,000, which is the maximum per instance penalty
($1,000 ~ $10,000). 42 C.F.R. § 488.438(a)(2).

CMS acknowledges that Petitioner’s compliance history is not a factor; and Petitioner has
not claimed that its financial condition affects its ability to pay the penalty.

With respect to the other factors, however, I find that the scope of the deficiency was
widespread, placing at risk virtually every resident of the facility. The potential for harm
was severe. Fortunately, only one resident suffered injury in the December fire, but no
one can dispute that the dangers inherent to fires in nursing homes present the likelihood
of serious injury or death. Further, the facility here was especially culpable. Following
the November fire, it knew or should have recognized that, unless it expanded its
inspection and maintenance, the HVAC units would continue to present a serious risk of
fire. Yet the facility took virtually no action.

I do not review CMS’s decision to impose a per instance CMP rather than a per day CMP,
where the range starts at $3,050 per day and would have run from the time the facility
recognized its risk (November 23), until the day it was finally corrected (December 3).
However, in considering whether a $10,000 penalty is reasonably related to an effort to
produce corrective action, I note that “corrective action” ultimately cost the facility more
than $40,000 per year. CMS Ex. 21, at 3. Relative to that cost, it is hard to see how
anything less than $10,000 would be sufficient to produce correction.

Thus, while I recognize that the imposition of the maximum per instance penalty should
be reserved for particularly egregious situations, after carefully reviewing the
circumstances of this case in light of the section 488.438 factors, I am not able to find
$10,000 an unreasonable amount.
IV. Conclusion

For all of the reasons discussed above, I uphold CMS’s determination that Petitioner was
not in substantial compliance with program participation requirements from November 23
through December 4, 2005.

I sustain as reasonable the $10,000 per instance CMP.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
